FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AGNES SUEVER, deceased;                 
MADONNA SUEVER; STEVE TUCKER;
ALEXANDER VONDJIDIS; RICHARD W.
SEITZINGER; JO-ANN SEITZINGER,
individually and as trustees for the
Seitzinger Family Trust;
JOHNSTONE WHITLEY; TONY LEE;
LYNN KEITH, on behalf of
themselves as individuals and as
taxpayers on behalf of other
persons similarly situated,                    No. 10-17127
               Plaintiffs-Appellants,            D.C. No.
                 v.                         5:03-CV-00156-RS
KATHLEEN CONNELL, in her                   Northern District of
individual capacity as former State             California,
Controller of the State of                       San Jose
California; RICHARD CHIVARO, in                  ORDER
his individual and official
capacity; GEORGE DELEON, in his
individual and official capacity;
STEVE WESTLY, in his individual
and official capacity as Controller
of the State of California, and its
custodial capacity as administrator
for the Unclaimed Property Fund;
JOHN CHIANG,
              Defendants-Appellees.
                                        
                      Filed June 4, 2012
                Order by Judge D.W. Nelson


                             6567
6568                   SUEVER v. CONNELL
                            ORDER

D.W. NELSON, Circuit Judge:

   After this matter was assigned to me, I determined in the
course of pre-argument preparation that I appear to be a mem-
ber of the putative plaintiff class, though it is as yet uncerti-
fied, as I own property that appears in the California State
Controller’s database of unclaimed property.

   A fellow judge of this Court recently confronted a similar
situation, though in that case the judge appeared to be a mem-
ber of the certified class. At any rate, the judge concluded that
her “decision not to recuse is authorized by [28 U.S.C.]
§ 455(f), strikes the appropriate balance between securing the
interests of impartiality and its appearance and reducing the
practical costs that unnecessary recusal entails, and does not
diminish public respect for the judiciary.” Stern v. Gambello,
2012 WL 1583305 (9th Cir. May 4, 2012) (quoting In re Lit-
erary Works in Elec. Databases Copyright Litig., 509 F.3d
136, 144 (2d Cir. 2007)). In accordance with § 455(f), the
judge announced that she would forego any financial interest
in the class settlement or in any future settlement or adjudica-
tion. Id.

   I have considered whether I should recuse myself from this
case because of the possibility of class membership. However,
after reviewing the analysis in Stern and In re Literary Works,
I believe recusal in this case would be inappropriate, espe-
cially given that the class is not yet certified. I therefore will
not recuse, but rather announce that I will forego any financial
interest in this putative class and will not accept any payments
due myself as a member of the putative class.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2012 Thomson Reuters.